DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17, 19-24, and 26 are currently pending.
Claims 18 and 25 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.

Response to Amendments
Applicant’s amendments filed 01/25/2021 have been entered.
Claim 1 has been amended. Claim 26 has been newly added.
The Section 103 rejection of claims 1-17 and 19-24 have been updated to reflect Applicant’s amendments.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11-17, 19, 21-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Zehentmaier et al. (US 2011/0262754 A1) as evidenced by Dyneon Fluoroplastics Product Comparison Guide and as evidenced by Lide et al. (CRC Handbook of Chemistry and Physics (101st ed.), 2019, CRC Press).
Regarding claim 1,
Zehentmaier teaches a multilayered optical film comprising plurality of layers comprising fluoro polymers and non-fluoro polymers such as, non-optical layers, first optical layers, and second optical layers (Zehentmaier: abstract; par. 0026-0028, 0033-0039, and 0065). The multilayered optical film comprises a first non-optical layer, such as a skin layer (a first layer having an exposed major surface), an optical body comprising a first optical layer (a second layer) and a second optical layer (a third layer) in order (Zehentmaier: par. 0026-0039, 0040-0042, and 0061-0065). It is noted that the limitation requiring “an exposed major surface” will be interpreted as any major surface that is exposed to anything will satisfy the claim as there is no special definition for the limitation within the specification. For example, the major surface may be exposed to air as there is no layer laminated on said major surface or the major surface may be exposed to another layer laminated on said major surface.
The non-optical layer (a first layer) may comprise the same materials as the first and second optical layers (Zehentmaier: par. 0065). Thus, the non-optical layer may be composed of fluoropolymers comprising tetrafluoroethylene (TFE), vinylidene fluoride (VDF), and hexafluoropropylene (HFP) comonomers such as tradename Dyneon THV 2030 or THV 815 Zehentmaier: par. 0032) which satisfies the claimed first polymer having at least 35 mol percent of tetrafluoroethylene comonomer, at least 15 mole percent of vinylidene fluoride comonomer, and at least 5 mol percent of hexafluoropropylene comonomer, based on the total mol percent of the first polymer as evidenced by Applicant’s specification (Applicant’s PGpub: par. 0018). Zehentmaier further teaches that the ratio of TFE, VDF, and HFP affect the structure of the fluoropolymeric material such as by adjusting the semi-crystalline or amorphous nature (Zehentmaier: par. 0031). Zehentmaier then cites Arcella, V. and Ferro R. in Modern Fluoroplastics, by Scheirs., J., ed. John Wiley and Sons, NY, 1997 for further discussions. Arcella and Ferro teaches that HFP, VF2 (VDF), and TFE comonomer ratios when forming a fluoropolymer copolymer can be adjusted to adjust the various properties such as resistance to oxidation and chemical degradation, thermal and chemical stability, and elastomeric properties (Arcella and Ferro: pg. 71-73). Thus, it would also be obvious to one of ordinary skill in the art to adjust the TFE, VDF, and HFP monomer ratios, such as within the claimed range, to achieve the desired oxidative and chemical degradation properties, thermal and chemical stability properties, and elastomeric properties in the non-optical layers of Zehentmaier.
The first optical layer (a second layer) may comprise a fluoropolymer which may include tetrafluoroethylene (TFE), vinylidene fluoride (VDF), and hexafluoropropylene (HFP) comonomers such as tradename Dyneon PVDF 11008 series (Zehentmaier: par. 0032) which satisfies the claimed second polymer having at least at least 50 mol percent vinylidene fluoride comonomer, based on the total mol percent of the second polymer as evidenced by Applicant’s specification in view of the Dyneon Fluoroplastics Product Comparison Guide (Applicant’s PGpub: par. 0018). That is, Applicant’s specification details that Dyneon PVDF 11010 series has a vinylidene fluoride comonomer content of at least 50 mol percent (Applicant’s PGpub: par. 0020) with the Dyneon Fluoroplastics Product Comparison Guide details on page 10 that 11008 series copolymers, such as utilized in Zehentmaier, and 11010 series copolymers, such as utilized in Applicant’s specification, have substantially similar properties such as mechanical properties and physical properties such as melting points, therefore it is a reasonable expectation that they would possess substantially similar comonomer content such as having a vinylidene comonomer content of at least 50 mol percent. Zehentmaier further teaches that the ratio of TFE, VDF, and HFP affect the structure of the fluoropolymeric material such as by adjusting the semi-crystalline or amorphous nature (Zehentmaier: par. 0031). Zehentmaier then cites Arcella, V. and Ferro R. in Modern Fluoroplastics, by Scheirs., J., ed. John Wiley and Sons, NY, 1997 for further discussions. Arcella and Ferro teaches that HFP, VF2 (VDF), and TFE comonomer ratios when forming a fluoropolymer copolymer can be adjusted to adjust the various properties such as resistance to oxidation and chemical degradation, thermal and chemical stability, and elastomeric properties (Arcella and Ferro: pg. 71-73). Thus, it would also be obvious to one of ordinary skill in the art to adjust the TFE, VDF, and HFP monomer ratios, such as within the claimed range, to achieve the desired oxidative and chemical degradation properties, thermal and chemical stability properties, and elastomeric properties in the first optical layers of Zehentmaier.
The second optical layer (a third layer) may comprise fluoropolymers and non-fluorinated polymers including poly(methyl methacrylate) copolymers (Zehentmaier: par. 0027-0035). Exemplary non-fluorinated polymeric materials include the poly(methyl methacrylate) copolymer (a third polymer) such as tradename “PERSPEX CP63” made from 75 weight percent of methyl methacrylate comonomer and 25 weight percent ethyl acrylate which satisfies the at least 50 mol percent methyl methacrylate comonomer, based on the total mol percent of the third polymer when converted to mol percent (Zehentmaier: par. 0035). It is further noted that the first Zehentmaier: par. 0039).
Zehentmaier does not explicitly disclose the second layer has a thickness of at least 1 micrometer. 
However, the optical layers, which may be made of the same materials as the non-optical layers that may or may not affect the reflective properties of said optical layers, may each have different index of refraction and that thicknesses and optical thicknesses for each layer and may be adjusted to achieve the desired absorbance/reflectance properties for the desired bandwidth of light such as transmitting visible light (about 400 to about 700 nm), but reflecting infrared wavelengths (about 1000 nm to about 10 microns for mid to near IR which would result in a thickness that overlaps with the claimed thickness of 1 micron as 4 micrometer wavelengths would result in a thickness of 1 micrometer) (Zehentmaier: par. 0040-0046, 0052-0058, 0062-0064, and 0096 with wavelength ranges provided by the CRC Handbook). Thus, it would be obvious to one of ordinary skill art would adjust each of the optical polymer layers (i.e. the second layers) and the non-optical layers to the desired thickness, such as within the claimed ranges, to achieve the desired reflectance/absorbance properties as taught by Zehentmaier. For example, for the second layer to have a thickness of 1 micrometer, the claimed amount, when one of ordinary skill in the art desires to reflect 4 microns infrared wavelengths.
Zehentmaier is silent towards the multilayered polymeric film has an interlayer adhesion of at least 150 grams/cm.
However, Zehentmaier teaches the disclosed multilayer fluoropolymer film structure, including the claimed ordering and composition for the first, second, and third layers as described above. Therefore, it is expected that multilayer fluoropolymer film would exhibit the 
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 2,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches the non-optical layer (a first layer) comprising the fluoropolymer, such as such as tradename Dyneon THV 2030 or THV 815 series (Zehentmaier: par. 0032) is detailed to have perfluoro vinyl ether comonomers of greater than 0.5 mol percent, based on the total mol percent of the first polymer as evidenced by Applicant’s specification (Applicant’s PGpub: par. 0018).
Regarding claim 3,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches the first optical layer (a second layer) may comprise fluoro comonomers such as tradename Dyneon PVDF 11008 series (Zehentmaier: par. 0032) which satisfies the claimed second polymer having at least at least 50 mol percent vinylidene fluoride comonomer and the claimed at least 1 mol percent perfluorovinyl ether comonomer, based on the total mol percent of the second polymer as evidenced by Applicant’s specification in view of the Dyneon Applicant’s PGpub: par. 0018). That is, Applicant’s specification details that Dyneon PVDF 11010 series has a perfluoro vinyl ether comonomer content of at least 1 mol percent (Applicant’s PGpub: par. 0020) with the Dyneon Fluoroplastics Product Comparison Guide details on page 10 that 11008 series copolymers, such as utilized in Zehentmaier, and 11010 series copolymers, such as utilized in Applicant’s specification, have substantially similar properties such as mechanical properties and physical properties such as melting points, therefore it is a reasonable expectation that they would possess substantially similar comonomer content such as having a perfluoro vinyl ether comonomer content of at least 1mol percent. Zehentmaier further teaches that the ratio of TFE, VDF, and HFP comonomers affect the structure of the fluoropolymeric material such as by adjusting the semi-crystalline or amorphous nature (Zehentmaier: par. 0031). Zehentmaier then cites Arcella, V. and Ferro R. in Modern Fluoroplastics, by Scheirs., J., ed. John Wiley and Sons, NY, 1997 for further discussions. Arcella and Ferro teaches that HFP, VF2 (VDF), TFE, and , and perfluoro vinyl ether comonomer ratios when forming a fluoropolymer copolymer can be adjusted to adjust the various properties such as resistance to oxidation and chemical degradation, thermal and chemical stability, and elastomeric properties (Arcella and Ferro: pg. 71-73). Thus, it would also be obvious to one of ordinary skill in the art to adjust the TFE, VDF, HFP, and perfluoro vinyl ether comonomer ratios, such as within the claimed range, to achieve the desired oxidative and chemical degradation properties, thermal and chemical stability properties, and elastomeric properties in the first optical layers of Zehentmaier.
Regarding claim 4,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches the first optical layer (a second layer) may comprise a fluoropolymer which may Zehentmaier: par. 0032) which satisfies the claimed first polymer having at least at least 0.5 mol percent of hexafluoropropylene comonomer, based on the total mol percent of the second polymer as evidenced by Applicant’s specification in view of the Dyneon Fluoroplastics Product Comparison Guide (Applicant’s PGpub: par. 0018). That is, Applicant’s specification details that Dyneon PVDF 11010 series has a HFP comonomer content of at least 0.5 mol percent (Applicant’s PGpub: par. 0020) with the Dyneon Fluoroplastics Product Comparison Guide details on page 10 that 11008 series copolymers, such as utilized in Zehentmaier, and 11010 series copolymers, such as utilized in Applicant’s specification, have substantially similar properties such as mechanical properties and physical properties such as melting points, therefore it is a reasonable expectation that they would possess substantially similar comonomer content such as having a HFP comonomer content of at least 0.5 mol percent. Zehentmaier further teaches that the ratio of TFE, VDF, and HFP affect the structure of the fluoropolymeric material such as by adjusting the semi-crystalline or amorphous nature (Zehentmaier: par. 0031). Zehentmaier then cites Arcella, V. and Ferro R. in Modern Fluoroplastics, by Scheirs., J., ed. John Wiley and Sons, NY, 1997 for further discussions. Arcella and Ferro teaches that HFP, VF2 (VDF), and TFE comonomer ratios when forming a fluoropolymer copolymer can be adjusted to adjust the various properties such as resistance to oxidation and chemical degradation, thermal and chemical stability, and elastomeric properties (Arcella and Ferro: pg. 71-73
Regarding claims 5 and 6,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches the multilayered optical body comprising the first and second optical layers (the second and third layers) may comprise additives such as ultraviolet absorbers with hindered amine light stabilizers (Zehentmaier: par. 0073). While Zehentmaier is silent towards at least one of the second or third layers further comprises at least 0.1 wt% of ultraviolet absorbers and at least 0.05 wt% of the hindered amine light stabilizer, Zehentmaier does teach the addition of the UV absorbing additives in the amount of from 2 to 20 wt%, wherein lesser or greater amounts may be utilized, in an UV-absorbing layer which may be composed of fluoropolymer (Zehentmaier: par. 0068-0072). One of ordinary skill in the art would appreciate that the UV absorbing additive which may be added within the claimed amount of greater than 0.1 wt% in the UV absorbing layer of Zehentmaier is utilized in a fluoropolymer layer for the same purpose as in the first and second optical layers (i.e. the second and third layers), which are also fluoropolymer layers, and may be used in combination with HALS additives. Therefore, it would be obvious to one of ordinary skill in the art to utilize UV-absorbers and HALS within the claimed ranges to provide the desired UV-absorbing and stabilizing properties to the first and second optical layers of Zehentmaier.
Regarding claim 7,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches the second optical layer (a third layer) may comprise non-fluorinated polymers including poly(methyl methacrylate) copolymers (Zehentmaier: par. 0027-0035). Exemplary non-fluorinated polymeric materials include the poly(methyl methacrylate) copolymer (a third polymer) such as tradename “PERSPEX CP63” made from 75 weight percent of methyl Zehentmaier: par. 0035). Zehentmaier further teaches that other comonomers such as n-butyl methacrylate may be used in conjunction with methyl methacrylate (Zehentmaier: par. 0035). One of ordinary skill in the art would appreciate that ethyl acrylate and n-butyl acrylate are equivalent satisfactory comonomers for used in combination with methyl methacrylate comonomers to arrive at the desired copolymer combination to achieve the desired optical properties. Thus, it would be obvious to one of ordinary skill in the art to utilize 75 weight percent of methyl methacrylate comonomer and 25 weight percent of n-butyl acrylate as the third copolymer to arrive at the claimed optical properties as taught by Zehentmaier within the claimed third layer.
Regarding claim 8,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches an adhesive or tie layer (a fourth layer comprising an adhesive material) may be utilized to adhere the non-optical layers to the optical stack (Zehentmaier: par. 0082). Thus, as there may be a non-optical layer on both sides of the optical body comprising the first and second optical layers (i.e. the second and third layers) the tie layer may be placed on the opposite surface of the optical body from the first non-optical layer which corresponds to the first layer resulting in an ordering of first/second/third/fourth layers.
Regarding claims 11-15,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier is silent towards the interlayer adhesion between the first and second layers being at least 40 g/cm and the interlayer adhesion of the third and fourth layers being at least 40 g/cm. It is noted Zehentmaier: par. 0062, 0064, and 0082). Zehentmaier is also silent towards the first layer having an exposed major surface with a CIELAB DE* color change of less than 1.5 according to the Graffiti Resistance Test Method and the gloss retention of at least 87 according to the Solvent Resistance Test Method and the multilayered fluoropolymer film having an ultraviolet absorbance value of at least 2 measured at a wavelength of 340 nm after exposure to 30,000 mJ/cm2 according to ASTM G-155-05a.
However, Zehentmaier teaches the disclosed multilayer fluoropolymer film structure, including the claimed ordering and composition for the first, second, and third layers as described in the rejection of claims 1-4 and 7 above. Therefore, it is expected that the first, second, and third layers making up the multilayered fluoropolymer film would exhibit the same characteristics as the claimed article such as the claimed interlayer adhesion between the first and second layers and the second and third layers, the claimed CIELAB DE* color change properties, the gloss retention properties, and the ultraviolet absorbance value when tested against the claimed tests.
As stated in In re Best
Regarding claim 16,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. The limitation requiring the multilayer fluoropolymer film to be a “co-extruded film” is a product by process limitation.
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either Section 102 or Section 103 is proper.  See MPEP 2113. In this case, there appears to be no structural difference between the multilayer fluoropolymer film of Zehentmaier and the multilayer fluoropolymer film required by the claims. Additionally, Zehentmaier further teaches that the multilayer fluoropolymer film may be co-extruded (Zehentmaier: par. 0083 and 0085-0086).
Regarding claims 17 and 19,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier does not explicitly disclose the first layer has a thickness of at least 10 micrometers and the third layer has a thickness of at least 10 micrometers. 
However, the optical layers, which may be made of the same materials as the non-optical layers that may or may not affect the reflective properties of said optical layers, may each have different index of refraction and that thicknesses and optical thicknesses for each layer and may be adjusted to achieve the desired absorbance/reflectance properties for the desired bandwidth of light (Zehentmaier: par. 0040-0046, 0052-0058, and 0062-0064
Regarding claim 21,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches the multilayered fluoropolymer film may be rolled during extruding and thus the multilayered laminate may be considered to have an embodiment in which a “roll” comprises the multilayered laminate (Zehentmaier: par. 0100 and 0103-0104).
Regarding claim 22,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 21. Zehentmaier is silent towards a release liner being utilized in the roll described in the embodiment of claim 21. Therefore, the roll may be considered to be free of a release liner.
Regarding claim 23,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches the multilayer fluoropolymer film may be laminated with additional first and second optical layers (making up a multilayer optical film) which intrinsically has a first and second major surface (Zehentmaier: par. 0036, 0039, and 0044). Thus, the second optical (the third layer) of the multilayer fluoropolymer film, which comprise non-optical film/first optical layer/second optical layer, may be laminated with additional optical layers or another stack of layers forming what may be considered a multilayer optical film which has a first major surface adjacent to the multilayer fluoropolymer film.
Regarding claim 24,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches the multilayer fluoropolymer film may be laminated with additional first and second optical layers (making up a multilayer optical film) which intrinsically has a first and second major surface (Zehentmaier: par. 0036, 0039, and 0044). Additionally, non-optical layers Zehentmaier: par. 0062). Thus, there may be repeating non-optical/first optical layer/second optical layer packets resulting in embodiments which satisfy the claimed first multilayer fluoropolymer film having a third layer adjacent to a first major surface of a multilayer optical film and a second multilayer fluoropolymer film having a third layer adjacent to a second major surface of said multilayer optical film (i.e. non-optical film/first optical layer/second optical layer (a first multilayer fluoropolymer film)//another packet of first and second optical films (a multilayer optical film)//second optical layer/first optical layer/non-optical film (a second multilayer fluoropolymer film)).
Regarding claim 26,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches that the non-fluorinated polymeric materials may also be copolymers made form methylmethacrylate and butyl methacrylate (polymethylmethacrylate-butylacrylate block copolymers) (Zehentmaier: par. 0035).

Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zehentmaier in view of Hebrink (US 2014/0083482 A1).
Regarding claim 9 ,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches an adhesive or tie layer (a fourth layer comprising an adhesive material) may be utilized to adhere the layers in the optical stack or the non-optical layers to the optical stack or other optional layers (Zehentmaier: par. 0082
Hebrink teaches a multilayer optical film comprising non-optical layers comprising fluoropolymers laminated with optical layers for use in architectural articles (Hebrink: abstract; par. 0017-0020, 0049-0050, 0053, and 0070). The multilayered films may comprise tie layers to facilitate adhesion of the films and provide long term stability while the architectural article is in use and exposed to outdoor elements (Hebrink: par. 0054). The tie layers may be composed of adhesive materials with a 25 µm thickness which is within the claimed range of at least 1 micrometer (Hebrink: par. 0055).
Zehentmaier and Hebrink are in the corresponding field of multilayered optical films for use in architectural articles. Therefore, it would be obvious to one of ordinary skill in the art to utilize an adhesive material with a thickness within the claimed range to provide the multilayered optical film of Zehentmaier with improved stability during use as taught by Hebrink.
Regarding claim 10,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches an adhesive or tie layer (a fourth layer comprising an adhesive material) may be utilized to adhere the layers in the optical stack or the non-optical layers to the optical stack or other optional layers (Zehentmaier: par. 0082). Zehentmaier is silent towards the interlayer adhesion between the third layer and the fourth layer of at least 40 g/cm and being composed of at least polyolefin copolymer, polycarbonate, or a polyurethane polymer.
Hebrink teaches a multilayer optical film comprising non-optical layers comprising fluoropolymers laminated with optical layers for use in architectural articles (Hebrink: abstract; par. 0017-0020, 0049-0050, 0053, and 0070). The multilayered films may comprise tie layers to facilitate adhesion of the films and provide long term stability while the architectural article is in use and exposed to outdoor elements (Hebrink: par. 0054). The tie layers may be composed of Hebrink: par. 0055 and 0112 and Applicant’s PGpub: par. 0033).
Zehentmaier and Hebrink are in the corresponding field of multilayered optical films for use in architectural articles. Therefore, it would be obvious to one of ordinary skill in the art to utilize an adhesive for the tie layer of Zehentmaier such as the polyolefin adhesive of Hebrink to provide the multilayered optical film of Zehentmaier with improved stability during use as taught by Hebrink.
The combination of Zehentmaier and Hebrink are silent towards the interlayer adhesion between the third and fourth layer being at least 40 g/cm. However, the combination results in a third layer and a fourth layer having the claimed and disclosed structure and composition for each of the layers. Thus, the two layers would be expected to have the same characteristics such as having an interlayer adhesion between the two layers being at least 40 g/cm.
As stated in In re Best
Regarding claim 20,
Zehentmaier teaches the multilayer fluoropolymer film required by claim 1. Zehentmaier further teaches the non-optical layers, which intrinsically has a first and second major surface, may affect the reflective or transmissive properties of the optical stack (Zehentmaier: par. 0063). Zehentmaier is silent towards the first major surface of the first layer is an anti-reflective surface structure.
Hebrink teaches a multilayer optical film comprising non-optical layers comprising fluoropolymers laminated with optical layers (Hebrink: abstract; par. 0017-0020, 0049-0050, 0053, and 0070). Hebrink further teaches anti-reflective surface structured films or coatings may be applied to the structure of the laminate to provide to adjust the reflective properties of multilayered architectural articles (Hebrink: par. 0070). Thus, the non-optical film may comprise a film or coating (a first major surface of a first layer) that is an anti-reflective surface structure to provide an architectural article with improved reflective properties. 
Zehentmaier and Hebrink are in the corresponding field of multilayered optical films for use in architectural articles. Therefore, it would be obvious to one of ordinary skill in the art to form a first major surface of the first layer of Zehentmaier with an anti-reflective surface structure to provide improved anti-reflective properties as taught by Hebrink.

Response to Arguments
Applicant’s arguments filed 01/25/20201 have been fully considered but they are not found persuasive.
Applicant argues that Zehentmaier does not explicitly disclose the second layer having a thickness of at least 1 micrometer as required by claim 1. Applicant argues that Zehentmaier 
The argument is not found persuasive as Zehentmaier explicitly states in paragraph [0044] “By selecting the appropriate layer pairs, the layer thickness, and/or the number of layer pairs, the optical stack can be designed to transmit or reflect the desired wavelengths.  The thickness of each layer may influence the performance of the optical stack by either changing the amount of reflectivity or shifting the reflectivity wavelength range.” Zehentmaier further states the optical stack may be designed to transmit visible light, but reflect infrared wavelengths (which ranges from (Zehentmaier: par. 0096). Zehentmaier discloses that the optical layer thickness is directly tied to the wavelength which is desired to be reflected in addition to Zehentmaier desiring reflecting IR radiation and thus recognizes adjusting said thickness with direct relation to the radiation which is desired to be absorbed and/or reflected is recognized as an adjustable variable. See MPEP 2144.05 II. As such, one of ordinary skill in the art would appreciate and seek to adjust the optical stack to create an architectural article, comprising the optical stack, with the desired absorbance and reflectance properties in the manner disclosed by Zehentmaier and thus establishing a prima facie case of obviousness. Thus, the rejection is not based on improper hindsight but based on the teachings and guidance within Zehentmaier. Applicant has not provided any evidence that reflecting near-mid IR wavelengths would render 
Applicant argues that Zehentmaier has not been shown to teach or suggest the level of adhesion required by claim 1. Applicant argues that because fluoropolymers are known for their inertness, often there can be poor adhesion between fluoropolymer layers and non-fluoropolymer layers and that the thicker the layers become the more difficult adhesion between the layers become.
The argument is not found persuasive as Zehentmaier teaches/suggests the disclosed laminate including the claimed combination of fluoropolymers, the non-fluoropolymers, and the claimed thicknesses. Thus, it is expected that the layers would exhibit substantially similar levels of interlayer adhesion as disclosed in Applicant’s specification. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112. Applicant has not provided evidence or pointed to a structural difference between the resulting structure explained in the rejection above and the claimed structure. Applicant further argues that no exemplary constructions of Zehentmaier have been shown to achieve such adhesions. However, Applicant is reminded that a reference is not limited to the disclosure of specific working examples.” In re Mills, 470 F.2d 649, 651 (CCPA 1972); see also Susi, 440 F.2d at 446 n.3 (explaining that disclosed examples do not necessarily constitute a teaching away from a reference’s broader disclosure). In this case, the broader disclosure teaches/suggests the structural features that render the claims obvious for the reasons previously explained in the rejection and response to arguments above.
Applicant further argues that Hebrink does not cure the alleged deficiencies argued above for claim 1.
The argument is not found persuasive for the reasons listed above. The rejection of claims 9-10 and 20 under Zehentmaier in view of Hebrink are maintained as no further arguments have been presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783